Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings are objected to because some of labels in figure 9 are either poor or not readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,530,891. Although the claims at issue are not identical, they are not patentably distinct from each other because Elimination of an element and its function provides no patentable difference.  Claims 1-20 are encompassed by claims 1-20 of U.S. Patent No. 10,530,891.  It is well settle that elimination of elements and their function is considered to be obvious to one of ordinary skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 4-6, 8-12, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ALTMAN (US 2014/0355446 A1).
Regarding claim 1, ALTMAN discloses a communication system (see figures 2-3) comprising: 
a first apparatus including a single application processor, a non-transitory memory including instructions operably coupled to the single application processor, and a local group of discrete radio resources each including a modem operably coupled to the single application processor, the single application processor of the first apparatus configured to execute the instructions of (the first bonding device 210 with a plurality of modems 223, 226, 229 have a plurality of modem managers 215 for managing the transmission or reception of the plurality of data streams over the at least one wireless communications modem, see figure 2 and ¶ 0033;  the first bonding device includes  the at least one processor (e.g., processor 212 and processor 292) can control any number of modems, and the number of modems may vary over time… the at least one processor may control a modem if it is enabled to perform a handshake with the modem to enable transmission of data streams, traffic, packets, network-related information, etc. In FIG. 2, processor 212 controls a plurality of first wireless modems, for example, modem 223, modem 226, and modem 229, see ¶ 0032): 
sending a request for capacity information to a second, remote apparatus (see ¶ 0034), the second apparatus including a single application processor, non-transitory memory operably coupled to the single application processor, and a local group of discrete radio resources each including a modem operably coupled to the single application processor (the second bonding device 290 with a plurality of modems 283, 
determining, from the local group of discrete radio resources of the first and second apparatuses, a dedicated radio resource to handle a communication request (network bonding manager 250 may inform the bonding devices to use modem M1 up to R1 bandwidth at the moment, or to stop using it altogether, or to use modem M1 for certain level or types of packets (e.g., lower priority ones), see ¶ 0046)
Regarding claim 2, ALTMAN discloses the sending and determining instructions are performed by the single application processor of the first apparatus after obtaining the communication request (a plurality of modem managers 215 for managing the transmission or reception of the plurality of data streams over the at least one wireless communications modem, see figure 2 and ¶ 0033).  
ALTMAN discloses the single application processor of the first apparatus is configured to execute the instructions of checking capacity information and availability information of the local group of discrete radio resources of the first apparatus (the network bonding manager 250, in bonding device, may receive network-related information about a predicted handover and guide first bonding device 210 to reduce the load put on that modem… network bonding manager 250 may instruct the bonding devices to keep the load in a certain modem below B1 bandwidth from time T1 to T2, with or without margins, due to an upcoming handoff. In other embodiments, the decision may be made directly by first bonding device 210 based on raw network-related information received directly from network component 252 or network-related instructions from network bonding manager 250 figure 3 and ¶ 0054). 
Regarding claim 5, ALTMAN discloses the first apparatus is configured to execute the instructions of assigning the dedicated radio resource to handle the communication request (the first bonding device 210 includes a plurality of modem managers 215 for managing the transmission or reception of the plurality of data streams over the at least one wireless communications modem; the second bonding device 290 having a plurality of modem managers 295 for managing the transmission or reception of the plurality of data streams over the at least one wireless communications modem, see figure 2 and ¶ 0033).  
Regarding claim 6, ALTMAN discloses the dedicated radio resource includes plural radio resources from the first apparatus, the second apparatus, or both the first 
Regarding claim 8, ALTMAN discloses the communication request includes receipt of a request at the first apparatus from a first user equipment over a first communication path, and transmission via the dedicated radio resource to a second user equipment over a different communication path (receiving media data steam from computing device 207 at the first bonding device 210, and transmitting data stream to another computing device (not shown) connected to the second bonding device over communication networks, see figures 2-4).   
Regarding claim 9, ALTMAN discloses the first and second communication paths extend to an overloaded network including the first and second user equipment (receiving media stream from computing device 207 at the first bonding device 210, and transmitting the media stream to another computing device (not shown) connected to the second bonding device over communication networks, see figures 2-4).  
Regarding claim 10, ALTMAN discloses the first and second communication paths are selected from LoRA, digital mobile radio and metro access network (the communication paths may include wireless, satellite, wireline, see figures 2-4).

ALTMAN discloses the first and second apparatuses are edge routers (the first bonding device 210 and the second bonding device 290 function as edge routers, see figure 2).
Regarding claim 12, ALTMAN discloses a communication system comprising: 
a first edge router including a single application processor, a non-transitory memory including instructions operably coupled to the single application processor, and a local group of discrete radio resources each including a modem operably coupled to the single application processor (the first bonding device 210 with a plurality of modems 223, 226, 229 have a plurality of modem managers 215 for managing the transmission or reception of the plurality of data streams over the at least one wireless communications modem, see figure 2 and ¶ 0033;  the first bonding device includes  the at least one processor (e.g., processor 212 and processor 292) can control any number of modems, and the number of modems may vary over time… the at least one processor may control a modem if it is enabled to perform a handshake with the modem to enable transmission of data streams, traffic, packets, network-related information, etc. In FIG. 2, processor 212 controls a plurality of first wireless modems, for example, modem 223, modem 226, and modem 229, see ¶ 0032); and 
a second edge router, operably in communication with the first edge router, the second edge router including a single application processor, a non-transitory memory operably coupled to the single application processor, and a local group of discrete radio resources each including a modem operably coupled to the single application processor, wherein the first edge router is configured to execute the instructions of 
assigning one of the discrete radio resources to handle the communication request (the first bonding device includes a plurality of modem managers 215 for managing the transmission or reception of the plurality of data streams over the at least one wireless communications modem, see figure 2 and ¶ 0033). 
Regarding claim 16, ALTMAN discloses the determining and assigning instructions are performed by the first edge router after obtaining the communication request (first bonding device 210 can communicate with an Internet server or with second bonding device 290 via a plurality of parallel data channels, see ¶ 0032-0034). 
ALTMAN discloses the first edge router is configured to execute the instructions of reassigning one of the discrete radio resources based upon a review of the capacity information (in some embodiments, the at least one processor (e.g., processor 212 and processor 292) can control any number of modems, and the number of modems may vary over time. The term "control a number of modems" as used herein refers to any relationship, linkage, or action between at least one processor and the modem(s) (e.g., wireless modems) for facilitating control or a transfer of data…the at least one processor may control a modem if it is enabled to perform a handshake with the modem to enable transmission of data streams, traffic, packets, network-related information, etc, see ¶ 0032). 
Regarding claim 18, ALTMAN discloses a method for controlling communication in a network comprising: 
providing a first edge router including a single application processor, a non-transitory memory operably coupled to the single application processor, and a local group of discrete radio resources operably coupled to the single application processor (the first bonding device 210 with a plurality of modems 223, 226, 229 have a plurality of modem managers 215 for managing the transmission or reception of the plurality of data streams over the at least one wireless communications modem, see figure 2 and ¶ 0033;  the first bonding device includes  the at least one processor (e.g., processor 212 and processor 292) can control any number of modems, and the number of modems may vary over time… the at least one processor may control a modem if it is enabled to perform a handshake with the modem to enable transmission of data streams, traffic, 
sending, to a second edge router, a request for capacity information of a local group of discrete radio resources operably coupled to the second edge router (the second bonding device 290 with a plurality of modems 283, 286, 289 having a plurality of modem managers 295 for managing the transmission or reception of the plurality of data streams over the at least one wireless communications modem, see figure 2 and ¶ 0033;  the second bonding device having the at least one processor (e.g., processor 212 and processor 292) can control any number of modems, and the number of modems may vary over time.. the at least one processor may control a modem if it is enabled to perform a handshake with the modem to enable transmission of data streams, traffic, packets, network-related information, etc. In FIG. 2, processor 292 controls at least one second wireless modem, for example, modem 283, modem 286, and modem 289, see ¶ 0032); and 
determining, from the discrete radio resources of the local group of the first and second edge routers, a dedicated radio resource to handle a communication request from user equipment in the network (the first bonding device includes a plurality of modem managers 215 for managing the transmission or reception of the plurality of data streams over the at least one wireless communications modem, see figure 2 and ¶ 0033). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 13-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ALTMAN et al. in view of (US 10,349,462 B2), hereinafter ALTMAN ‘462.
Regarding claims 3, 7, 13-15, 19-20, ALTMAN fails to explicitly disclose the first edge router is configured to control the local group of discrete radio resources of the second edge router to handle the communication request or the second edge router is configured to control the local group of discrete radio resources of the first edge router or the first edge router is configured to execute the instructions of determining availability of the local group of discrete radio resources of the second edge router.
In the same field of endeavor, ALTMAN ‘462 discloses presets of certain connections, links, or actual networking, edge or connectivity devices (such as networking interfaces), are pre-configured, allocated or provisioned, in certain connectivity groups. Presets, links, or network interfaces, or other devices or entities may be managed, assigned or switched either locally, or by a remote center or unit. Initially, a trigger may initiate a bonding. In a second step, a first bonding device in a first network is provided with data (e.g., a first configuration) required for creating a bond. In the third step, the first bonding device in the first network sends a bonding message to a second bonding device in a second network. In a fourth step, the second bonding device creates a bond group based on the bonding message (e.g., a second configuration)(see col. 18 lines 50 to col. 19 line 3).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was filed to incorporate ALTMAN ‘462 in the network taught by ALTMAN in order to dynamically establish bonding groups in response to changing network conditions. 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412